   Case 2:20-cv-00339-MHT-SMD Document 21 Filed 03/04/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MARCUS QUINN,                     )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:20cv339-MHT
                                  )                (WO)
ROBERT HENLINE, Warden,           )
et al.,                           )
                                  )
     Defendants.                  )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States       Magistrate         Judge's

recommendation (Doc. 19) is adopted.

    (2) This lawsuit is dismissed without prejudice for

failure to prosecute.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil    docket     as   a   final     judgment
   Case 2:20-cv-00339-MHT-SMD Document 21 Filed 03/04/21 Page 2 of 2




pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 4th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
